DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 CFR § 1.111, filed December 2, 2021.  Claims 1-20 are pending.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-11, 13 and 15, rejected under 35 U.S.C. 102(a)(1), and claims 12 and 14, rejected under 35 U.S.C. 103, as set forth in the prior Office action dated September 2, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	In response to the prior rejections, Applicant has amended independent claim 1 to recite the limitation: “display the identifying detail about the at least one available print job upon verification of a requested authentication for the secured print job, wherein the machine-readable instructions further cause the processor to compare a received authentication item to a verified authentication item received at a time the at least one available print job was received or stored.” (Applicant’s emphasis)  Independent claims 10 and 15 have been similarly amended.
 	Applicant asserts that the cited prior art (Ohba) fails the disclose or suggest the above limitation (AMENDMENT, pages 11-12).  Applicant further asserts that the 
 	While none of the previously-cited prior art appear the disclose the newly-added limitation, the claims are not deemed to be allowable in view of newly-cited prior art, as set forth below.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 16 recites: “The apparatus of claim 16, …” (Emphasis added), thereby depending from itself.  It is believed that claim 16 should be amended to depend from claim 15.  
 	Claims 17-20 depend from claim 16, and thus are rejected for the reasons set forth above.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0160996 (hereinafter “Ohba”) in view of U.S. Patent 11,093,189 (hereinafter “Tomihisa”).
           Regarding claim 1, Ohba discloses a non-transitory machine-readable storage
medium (ROM 159a stores a program (paragraph [0092])) having stored thereon
machine-readable instructions executable to cause a processor (CPU 151 operates
according to the program stored in the ROM 159a (paragraph [0092])) to:
           - provide a user interface element for listing available print jobs (development
status job list screen 123G1 displayed on operation display unit 123 (paragraph
[0104)));
           - determine whether at least one available print job comprises a secured print job
(printer controller 110 receives confidential print job designating a confidential box to
which a password is attached (paragraph [0101]));
           - in response to determining that the at least one available print job comprises
the secured print job, display a placeholder list entry instead of an identifying detail
about the at least one available print job (file name of the target confidential print job is
displayed in a masked state (paragraph [0104]), confidential print job is stored inside a
confidential box (paragraph [0106]), and the confidential box is displayed in box display
screen 123G2 (paragraph [0107])); and

           Ohba does not expressly disclose: wherein the machine-readable instructions further cause the processor to compare a received authentication item to a verified authentication item received at a time the at least one available print job was received or stored.
           Tomihisa discloses display of a user interface screen by CPU 192 of host computer HC 191.  If secure print is selected, the CPU displays a password input screen and accepts a password input operation from the user (column 5, lines 55-56 and 59-61).  Printing apparatus 100 receives print data transmitted from the HC (column 6, lines 22-24).  CPU 111 obtains information about the print data, including a username, a job name, a password, and various print settings from the print data (column 6, lines 43-46).  The CPU 111 updates secure print job list based on the obtained information (column 6, lines 46-48).  The user selects a job from the secure print job list, and if the password input by the user coincides with the password set for the job, the print processing is performed (column 6, lines column 6, lines 48-52).  Reserved print job list screen (Fig. 17), is shown in user authentication environment, with job names and usernames made anonymous, except for jobs of the login user (column 9, lines 17-40).

           Regarding claim 2, Ohba discloses: wherein the identifying detail about the at least one print job comprises at least one of the following: a name of the print job, a user associated with the print job, and a size of the print job (file name of the target confidential print job is displayed in a masked state (paragraph [0104])).
           Regarding claim 3, Ohba discloses: wherein the instructions to provide the user
interface element further comprise instructions to provide the placeholder list entry as a
selectable user interface element (confidential box storing confidential print job may be
selected (paragraph [0109))).
           Regarding claim 4, Ohba discloses: wherein the instructions to provide the user
interface element further comprise instructions to provide an authentication element in
response to receiving a selection of the selectable user interface element (password
input screen 123G9 is displayed, user inputs password assigned to the selected
confidential box (paragraph [0110])).

interface element further comprise instructions to display the identifying detail about the
at least one available print job upon receiving a valid authentication via the
authentication element (where the password input on the password input screen 123G3
is correct, the CPU 151 displays print jobs stored in the selected confidential box as a
confidential job list screen 123G4, with the file names in a mask-released state
(paragraph [0111])).
           Regarding claim 6, Ohba discloses: wherein the instructions to provide the user
interface element further comprise instructions to display a plurality of identifying details
about a respective plurality of available print jobs upon receiving a valid authentication
associated with the respective plurality of available print jobs (noting Fig. 7, confidential
print jobs A1 and A2 are displayed in the mask released state (file names, user names
displayed) by inputting a password (paragraph [0111])).
           Regarding claim 7, Ohba discloses: wherein the placeholder list entry cannot be
selected via the user interface element for an operation until a valid authentication is received (after the correct password is entered, the confidential job list screen listing the
confidential print jobs is displayed (paragraphs [0111]-[0112]); a file is selected from the
confidential job list (paragraph [0113])).
           Regarding claim 8, Ohba discloses: wherein the placeholder list entry can be
selected via the user interface element for a delete operation by a user with administrative privileges before a valid authentication is received (development status job list screen 123G1 is displayed (paragraphs [0103]-[0104]), the development status job list screen including a “Delete” tab for deleting a print job in a masked state 
           Regarding claim 9, Ohba discloses: wherein the identifying detail about the at
least one available print job remains hidden from the user with administrative privileges
(when the user selects box A on the box screen 123G2, print jobs stored in box A are
displayed in a mask-released state (paragraphs [0109]-[0111]), print jobs stored in non-
selected box B are not displayed, and thus remain hidden from the user, no matter
whether or not the user has administrative privileges).
           Regarding claim 10, Ohba disclose a method comprising:
           - displaying, in a user interface, a list of available print jobs, wherein at least one
of the available print jobs comprising a first secured print job is displayed as a placeholder entry instead of an identifying entry (file name of the target confidential print job is displayed in a masked state (paragraph [0104]), confidential print job is stored inside a confidential box (paragraph [0106]), and the confidential box is displayed in box display screen 123G2 (paragraph [0107]));
           - receiving a selection of the placeholder entry (confidential box storing confidential print job may be selected (paragraph [0109]));
           - requesting an authentication for the first secured print job (password input screen 123G3 is displayed, user inputs password assigned to the selected confidential box (paragraph[0110])); and
           - displaying the identifying entry of the first secured print job upon verification of the authentication (where the password input on the password input screen 123G9 is
correct, the CPU 151 displays print jobs stored in the selected confidential box as a

(paragraph [0111])).
           Ohba does not expressly disclose: including comparing a received authentication item to a verified authentication item received at a time the first secured print job was received or stored.
           As set forth above regarding claim 1, Tomihisa discloses display of a user interface screen by CPU 192 of host computer HC 191.  If secure print is selected, the CPU displays a password input screen and accepts a password input operation from the user (column 5, lines 55-56 and 59-61).  Printing apparatus 100 receives print data transmitted from the HC (column 6, lines 22-24).  CPU 111 obtains information about the print data, including a username, a job name, a password, and various print settings from the print data (column 6, lines 43-46).  The CPU 111 updates secure print job list based on the obtained information (column 6, lines 46-48).  The user selects a job from the secure print job list, and if the password input by the user coincides with the password set for the job, the print processing is performed (column 6, lines column 6, lines 48-52).  Reserved print job list screen (Fig. 17), is shown in user authentication environment, with job names and usernames made anonymous, except for jobs of the login user (column 9, lines 17-40).
           Including a password or other authentication information along with the print data in the print job that is transmitted to the printing apparatus, and comparing a password or other authentication information input by the user at the printing apparatus with the information included in the transmitted print job, as taught by Tomihisa, provides an added level of security to the print processing which is not provided in Ohba, which 
           Regarding claim 11, Ohba discloses: wherein selection of a non-placeholder
entry from the list of available print jobs enables selection of an operation to be
performed on a respective print job for the non-placeholder entry (at the moment the file
names are displayed in the mask-released state (paragraph [0111]), the file names
become non-placeholder entries FILE A1 and FILE A2 (paragraph [0112], Fig. 7), after
which operations such as “Delete 1”, “Delete 2”, “Edit 1”, “Edit 2”, and “Output” may be
selected for a selected print job (paragraphs [0113]-[0115])).
          Regarding claim 13, Ohba discloses: displaying an identifying entry of a second
secured print job upon verification of the authentication (noting Fig. 7, confidential job
list screen 123G4 displays confidential files A1 and A2 in mask-released state).
           Regarding claim 15, Otha discloses an apparatus (image forming apparatus 100
(paragraph [0099])), comprising:
           - a control panel (operation display unit 123 (paragraph [0104]) including display
unit 123a, operation unit 123b and operation control unit 123c ([paragraph [0089])) to:
           - display a list of available print jobs, wherein at least one of the available print
jobs comprising a secured print job is displayed as a placeholder entry instead of an
identifying entry (file name of the target confidential print job is displayed in a masked
state (paragraph [0104]), confidential print job is stored inside a confidential box

(paragraph [0107])),
           - receive a selection of the placeholder entry (confidential box storing confidential
print job may be selected (paragraph [0109])), and
           - display a request for an authentication for the secured print job (password input
screen 123G3 is displayed, user inputs password assigned to the selected confidential
box (paragraph [0110]));
           - an authentication engine (CPU 151 (paragraph [0111])) to:
           - determine whether a received authentication is verified for the selected
placeholder entry (it is determined whether the password input on the password input
screen 123G3 is correct (paragraph [0111])); and
           - in response to determining that the received authentication is verified for the
selected placeholder entry, authorize the control panel to display the identifying entry in
place of the placeholder entry (where the password input on the password input screen
123G3 is correct, the CPU 151 displays print jobs stored in the selected confidential box
as a confidential job list screen 123G4, with the file names in a mask-released state
(paragraph [0111])).
           Ohba does not expressly disclose: including comparing a received authentication item to a verified authentication item received at a time the secured print job was received or stored.
           As set forth above regarding claim 1, Tomihisa discloses discloses display of a user interface screen by CPU 192 of host computer HC 191.  If secure print is selected, the CPU displays a password input screen and accepts a password input operation 
           Including a password or other authentication information along with the print data in the print job that is transmitted to the printing apparatus, and comparing a password or other authentication information input by the user at the printing apparatus with the information included in the transmitted print job, as taught by Tomihisa, provides an added level of security to the print processing which is not provided in Ohba, which does not include input of a password before transmission of the print job to the printing apparatus.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Ohba by providing a comparison of a password or other authentication information input by a user at the printing apparatus with the information originally received with the print data of the print job.          
           Regarding claim 16, Ohba discloses: wherein the identifying entry comprises at least one of the following: a name of the print job, a user associated with the print job, 
           Regarding claim 17, Ohba discloses: wherein the control panel is further to display a plurality of identifying entries about a respective plurality of available print jobs upon receiving a valid authentication associated with the respective plurality of available print jobs (noting Fig. 7, confidential print jobs A1 and A2 are displayed in the mask released state (file names, user names displayed) by inputting a password (paragraph [0111])).
           Regarding claim 18, Ohba discloses: wherein the placeholder entry cannot be
selected via a user interface element for an operation until a valid authentication is received (after the correct password is entered, the confidential job list screen listing the
confidential print jobs is displayed (paragraphs [0111]-[0112]); a file is selected from the
confidential job list (paragraph [0113])).
           Regarding claim 19, Ohba discloses: wherein the placeholder entry can be selected via a user interface element for a delete operation by a user with administrative
privileges before a valid authentication is received (development status job list screen
123G1 is displayed (paragraphs [0103]-[0104]), the development status job list screen
including a “Delete” tab for deleting a print job in a masked state (paragraph [0105], Fig.
4) prior to user input of a password (paragraph [0110]), no matter whether or not the
user has administrative privileges).
9.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Tomihisa as applied to claims 10 and 16 above, and further in view of U.S. Patent Application 2015/0212704 (hereinafter “Holt”).
Regarding claims 12 and 20, Ohba in view of Tomihisa does not expressly disclose: wherein the placeholder entry comprises a count of a number of secured print jobs in the list of available print jobs.
           While not expressly disclosed in Ohba, the concept of displaying a folder storing
a plurality of files, along with the number of files stored in the folder, which is what is
basically disclosed in Applicant’s specification, paragraph [0019], is well known in the
art. Holt, for example, discloses the display of folder names, which serve as
placeholders for the respective files stored in these folders, along with the number of
files stored (Holt: Fig. 3A). One of ordinary skill in the art could easily apply this
teaching to Obha, where boxes storing confidential jobs are displayed (Ohba: Fig. 5,
paragraph [0109]). Displaying the number of jobs enables a user to keep track of how
many files are in a particular folder or box, and thus the user can more easily manage
the files before the number of files in the folder or box becomes excessively large.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Ohba and Tomihisa by displaying a count of the number of files as a placeholder entry, such as taught by Holt.
10.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba and Tomihisa as applied to claim 13 above, and further in view of U.S. Patent Application Publication 2007/0103714 (hereinafter “Ushiku”).
           Regarding claim 14, Ohba discloses: wherein the authentication comprises a
password (as opposed to a personal identification number) associated with the first
secured print job and the second secured print job (password input screen 123G3 is
displayed, user inputs password assigned to the selected confidential box (paragraph

CPU 151 displays print jobs stored in the selected confidential box as a confidential job
list screen 123G4, with the file names in a mask-released state (paragraph [0111])).
           Ushiku discloses selection of a secure print job from a list of print jobs displayed
in job status dialog 900 for secure printing. An input dialog prompts an operator to input
a personal identification number in order to enable printing of the print job (paragraphs
[0235]-[0236]).
           One of ordinary skill in the art would have recognized the use of a personal
identification number (commonly known as a PIN number) as a type of password for
accessing the confidential files A1 and A2 in Ohba. PIN numbers are widely used for
accessing confidential information, and one of ordinary skill in the art would have
recognized that a password, as taught by Ohba, may be substituted with a PIN number,
as taught by Ushiku, so as to achieve the identical result of accessing confidential files
for printing. Therefore, using a PIN number for accessing confidential files, as taught by
Ushiku, would have been an obvious modification of the combined teachings of Ohba and Tomihisa to one of ordinary skill in the art.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS D LEE/Primary Examiner, Art Unit 2677